 1 MCGREGOR W. SCOTT
   United States Attorney
 2 QUINN HOCHHALTER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-183 JAM
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           MOOTNESS OF DEFENSE MOTION TO EXTEND
                                                        PRETRIAL DEADLINES; AND FINDINGS AND
14   ERIC MAGANA,                                       ORDER
15                               Defendant.             DATE: January 14, 2020
                                                        TIME: 9:15 a.m.
16                                                      COURT: Hon. John A. Mendez
17

18                                              STIPULATION
19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
20 through defendant’s counsel of record, hereby stipulate as follows:

21          1.     By previous order, this matter was set for status on January 14, 2020. A status
22 conference was held on January 14, 2020.

23          2.     By this stipulation, the parties agree and jointly request the defense motion to extend the
24 pretrial motion deadline (ECF 15) be denied as moot, following this Court’s oral statements at the

25 January 14, 2020 status conference. Accordingly, the January 28, 2020 hearing should be vacated.

26          3.     By this stipulation, the parties further move to set a status conference for March 3, 2020
27 at 9:15 a.m., and to exclude time between January 14, 2020, and March 3, 2020, under Local Codes C,

28 F, M, and T4.

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1        4.     The parties agree and stipulate, and request that the Court find the following:

 2               a)       The government has represented that the discovery associated with this case

 3        includes reports, photographs, videos, and other documents either produced directly to counsel

 4        and/or made available for inspection and copying. All of this discovery has been either produced

 5        directly to counsel and/or made available for inspection and copying.

 6               b)       Counsel for defendant desires additional time to review the current charges,

 7        conduct investigation and research related to the charges, review and copy discovery for this

 8        matter, consult with his client, discuss potential resolutions, and otherwise prepare for trial.

 9               c)       Counsel for defendant believes that failure to grant the above-requested

10        continuance would deny him/her the reasonable time necessary for effective preparation, taking

11        into account the exercise of due diligence.

12               d)       The government does not object to the continuance.

13               e)       The defendant is currently in the Eastern District of Arkansas pending resolution

14        of federal charges in that district (E.D. AR. Case 4:14-CR-231-DPM).

15               f)       Based on the above-stated findings, the ends of justice served by continuing the

16        case as requested outweigh the interest of the public and the defendant in a trial within the

17        original date prescribed by the Speedy Trial Act.

18               g)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

19        et seq., within which trial must commence, the time period of January 14, 2020 to March 3,

20        2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(1)(B) [Local Code C], 18

21        U.S.C. § 3161(h)(1)(E) [Local Code F], 18 U.S.C. § 3161(h)(3)(A) and (B) [Local Code M], and

22        18 U.S.C.§ 3161(h)(7)(A), (B)(iv) [Local Code T4] because it results from a continuance granted

23        by the Court at the parties’ request on the basis of the Court’s finding that the ends of justice

24        served by taking such action outweigh the best interest of the public and the defendant in a

25        speedy trial.

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
     PERIODS UNDER SPEEDY TRIAL ACT
 1 ///

 2          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: January 15, 2020                                 MCGREGOR W. SCOTT
 8                                                           United States Attorney
 9
                                                             /s/ QUINN HOCHHALTER
10                                                           QUINN HOCHHALTER
                                                             Assistant United States Attorney
11

12
     Dated: January 15, 2020                                 /s/ DOUG BEEVERS
13                                                           DOUG BEEVERS
14                                                           Counsel for Defendant
                                                             ERIC MAGANA
15

16

17
                                           FINDINGS AND ORDER
18
            IT IS SO FOUND AND ORDERED this 15th day of January, 2020.
19

20                                                       /s/ John A. Mendez
                                                      THE HONORABLE JOHN A. MENDEZ
21                                                    UNITED STATES DISTRICT COURT JUDGE

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
